                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JOSHUA W. MURPHY,                                      )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )      No. 2:19-cv-00451-JPH-MJD
                                                       )
J. T. BENNETT,                                         )
                                                       )
                              Defendant.               )

                          ORDER DISMISSING ACTION AND
                       DIRECTING ENTRY OF FINAL JUDGMENT

       Indiana prison inmate Joshua W. Murphy commenced this 42 U.S.C. § 1983 action on

September 16, 2019, against a correctional officer for the officer’s alleged discriminatory conduct

toward Mr. Murphy’s religion. Dkt. 1. Mr. Murphy alleged that his religion was made fun of and

ridiculed by the officer, that on one occasion the officer failed to put meat on Mr. Murphy’s meal

tray and suggested that Allah should help him, and that the officer created an atmosphere where

Mr. Murphy did not feel safe around the officer. Id.

       The Court screened these allegations pursuant to 28 U.S.C. § 1915A and held they did not

state a claim upon which relief can be granted. Dkt. 9. While unprofessional, the officer’s verbal

degradation of Mr. Murphy’s religion did not interfere with Mr. Murphy’s ability to practice his

religion. Id. The one instance of being deprived of meat during a meal did not rise to the level of

a federal constitutional violation. Id. And finally, feeling unsafe in an environment is likewise not

a federal constitutional violation. Id. The complaint was dismissed for failure to state a claim upon

which relief can be granted, and Mr. Murphy was allowed through November 22, 2019, in which

to show cause why the submitted claims should be allowed to proceed or to file an amended

complaint. Id.
       Mr. Murphy responded on November 14, 2019, with a brief filing that merely restated his

original allegations, but with less detail, and asked that they proceed. Dkt. 11. The Court finds that

nothing in this filing demonstrates why the dismissal of the complaint was erroneous, nor does it

assert new claims that should be allowed to proceed.

       For the reasons explained in the Court’s screening order of October 28, 2019 (dkt. 9), this

action is dismissed for failure to state a claim upon which relief can be granted. 28 U.S.C. § 1915A.

Final judgment consistent with this Order shall now enter.

       Finally, Mr. Murphy is advised that this dismissal counts as one “strike” under 28 U.S.C.

§ 1915(g). The accumulation of three or more “strikes” will prohibit a prisoner from proceeding

in forma pauperis in any civil case unless he demonstrates that his action challenges conduct that

presents an imminent danger of serious physical injury. Id.

SO ORDERED.

Date: 12/2/2019




Distribution:

Joshua W. Murphy
149291
Wabash Valley Correctional Facility - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
Carlisle, IN 47838




                                                  2
